Citation Nr: 0535234	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  02-03 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
ilio-inguinal neuritis due to left groin surgery performed at 
the Fayetteville VA Medical Center (VAMC) on September 12, 
1997.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to 
December 1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2000 decision by the RO in Winston-
Salem, North Carolina that, in pertinent part, denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of left groin surgery performed at a VAMC on 
September 12, 1997.   Additional development was conducted by 
the Board in December 2002 pursuant to regulatory authority 
then in effect.  The case was remanded to the RO in October 
2003.  The case was subsequently returned to the Board.

During the course of the appeal, in a December 2002 decision, 
the Board determined that new and material evidence had been 
received to reopen a claim for service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder.  In a December 2004 rating decision, the RO granted 
service connection for adjustment disorder with depressed 
mood.  As service connection has already been granted for a 
psychiatric disorder, this issue is no longer on appeal and 
will not be addressed by the Board.  See generally Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).  


FINDINGS OF FACT

The veteran incurred ilio-inguinal neuritis as the proximate 
result of VA left groin surgery on September 13, 1997.



CONCLUSION OF LAW

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for ilio-inguinal neuritis resulting from VA left groin 
surgery performed on September 13, 1997 is warranted. 38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.358 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

As will be shown below, the decision in this case is fully 
favorable; therefore, no further discussion regarding VCAA 
compliance is necessary. 

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which consists of:  her contentions; service 
medical and personnel records; VA outpatient and 
hospitalization records; and private medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that she has ilio-inguinal neuritis due 
to VA left groin surgery on September 13, 1997.

The veteran's claim was received in December 1997.  For 
claims received after October 1, 1997, compensation shall be 
awarded for a qualifying additional disability of a veteran 
in the same manner as if such disability were service- 
connected.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.358(a).  In 
order to constitute qualifying additional disability, first, 
the disability must not be the result of the veteran's 
willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 
3.358(c)(4).  Second, the disability must be caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran by VA, and the proximate cause of the 
disability was a) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or b) an event that was 
not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1).

In determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  38 C.F.R. § 3.358(b)(1).  As applied to medical or 
surgical treatment, the physical condition prior to the 
disease or injury will be the condition that the specific 
medical or surgical treatment was designed to relieve.  
38 C.F.R. § 3.358(b)(1)(ii).  In addition, the evidence must 
show actual causation rather than coincidental occurrence.  
38 C.F.R. § 3.358(c)(1) and (2).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

VA outpatient treatment records reflect that in July 1997, 
the veteran complained of severe pain on the left side.  The 
diagnostic assessment was left ovarian cyst, and pelvic pain.  
A July 1997 note reflects that a pelvic ultrasound showed 
functional cysts bilaterally, and was felt to be a normal 
ultrasound.  The examiner recommended that other causes for 
her abdominal pain be considered.

In mid-August 1997, the veteran complained of left-sided 
abdominal pain.  The examiner felt that the veteran had a 
possible left inguinal hernia.  A surgical consultation 
report reflects that the veteran reported an occasional small 
bulge and pain at the site with lifting and bending.  On 
examination, the veteran was very tender at the inguinal ring 
but a fascial defect and bulge were not definitively felt.  
An abdominal wall ultrasound was planned.

The record shows that the veteran was admitted to the VA 
medical center (VAMC) on September 12, 1997, for a planned 
surgical repair of a left inguinal hernia.  She presented 
with complaints of an intermittently present left groin bulge 
with no mass, and underwent a left groin exploration on the 
same day.  The pre-operative diagnosis was a left inguinal 
hernia.  The operative report reflects that no hernia sac was 
seen.  A round ligament was excised.  The ring and floor were 
closed, and the examiner noted that the veteran tolerated the 
surgery well.  The post-operative diagnosis was no hernia 
found, and left groin pain of unclear etiology.  The veteran 
was discharged on September 13, 1997.  

A VA surgical clinic note dated in late September 1997 
reflects that the veteran complained of sharp pain extending 
from the left pubis through a scar over the left anterior 
superior iliac spine.  There was no evidence of infection.  
The diagnostic assessment was status post left inguinal 
herniorrhaphy.  A consultation request dated the same day 
reflects a provisional diagnosis of nerve entrapment.

Medical records dated in early October 1997 from Cape Fear 
Valley Health System reflect that the veteran complained of 
pain and numbness around the area of recent herniorrhaphy 
surgery.  On examination, the surgical scar was healed, and 
there was slight swelling around the scar.  The diagnosis was 
swelling and numbness of a surgical scar of the left groin; 
postoperative pain. 

An October 1997 history and physical examination from Cape 
Fear Valley Health System reflects that the veteran 
complained of sharp pains along the left iliac crest, and 
numbness of the left pubis since a left inguinal 
herniorrhaphy in September 1997.  She reportedly had burning 
pain in the left groin prior to the surgery.  The diagnostic 
impression was left ilioinguinal neuritis; she was referred 
to the pain management department.  Subsequent private 
medical records reflect ongoing treatment for neuritis of the 
left groin.

A discharge summary from Cape Fear Valley Health System 
reflects that the veteran was hospitalized in February 1998 
with complaints of back pain, fever, and chills.  The 
examiner noted that she had been followed by the pain 
management department for left ilioinguinal neuritis 
secondary to left inguinal herniorrhaphy done at a VAMC.  The 
discharge diagnoses were abdominal pain, left ilioinguinal 
neuritis secondary to left inguinal herniorrhaphy, 
fibromyalgia, and bilateral ovarian cyst.

At a May 2004 VA examination, the veteran complained of left 
groin pain since her surgery.  She reported that she received 
ongoing treatment at a pain clinic, including injections, 
which were helpful.  The examiner noted that in "2002," the 
veteran had a left inguinal hernia operation.  She also 
complained of back pain which radiated down the lateral 
aspect of her left leg.  On examination, the veteran had 
blunting of pain sensation over the medial portion of the 
left inguinal area with short extension down the medial and 
anterior aspect of the thigh.  The veteran also had 
hyperesthesia surrounding these areas.  The diagnoses were 
left ilioinguinal neuropathy, chronic, and history to suggest 
a chronic lumbar radiculopathy, although the veteran reported 
that her most recent magnetic resonance imaging (MRI) scan 
was normal.

In a November 2004 VA medical opinion, the examiner noted 
that she had reviewed the veteran's claims file and medical 
records.  She summarized the history recounted in the May 
2004 VA examination, and indicated the following opinion.

The Ilio-inguinal neuritis is at least as 
likely as not caused by the hernia repair 
according to [the prior VA examiner].  
The neuropathy was secondary to the 
surgery.  He clearly feels this was not 
due to any error or carelessness, lack of 
skill on the part of the surgeon or any 
error of judgment; just an event that was 
unforeseeable but not totally unlikely.  
When operating on an area with nerves, 
scar tissue can form and cause neuritis 
later.  It depends on where exactly 
everything is located, where cuts are 
made, where the hernia was.  There are 
too many variable [sic] and humans are 
not exact carbon copies with exact hernia 
problems.

The evidence of record demonstrates that the veteran has 
current chronic left ilioinguinal neuropathy which was caused 
by the left groin exploratory surgery performed at a VA 
facility in September 1997.  The disability is not the result 
of the veteran's willful misconduct.  The medical evidence 
does not show that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the surgical treatment.  However, the November 
2004 VA medical examiner opined that the ilioinguinal 
neuritis was due to an "unforeseeable" event.  Accordingly, 
with consideration of the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107), the Board finds that compensation 
benefits under 38 U.S.C.A. § 1151 are warranted for 
ilioinguinal neuritis.  See 38 U.S.C.A. § 1151(a)(1)(B).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of left groin surgery performed at the Fayetteville 
VAMC on September 13, 1997 is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


